               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       JONESBORO DIVISION

GARY LEON WEBSTER
ADC #114018                                                  PLAINTIFF

v.                          No. 3:19-cv-98-DPM

DOE, Unknown Female Bookkeeper,
Craighead County Detention Facility                       DEFENDANT

                                 ORDER

        On de nova review, the Court adopts the recommendation, NQ 15,
as modified and overrules Webster's objections, NQ 16.       FED.   R. CIV.
P. 72(b)(3).      Webster says that the allegedly false testimony was
presented at the hearing to revoke his suspended imposition of
sentence and probation. NQ 16 at 1. A judgment in Webster's favor
would therefore call into question his state-court revocation; and he
hasn't alleged that the revocation has been reversed, expunged, or
invalidated. His claim is therefore barred. Heck v. Humphrey, 512 U.S.
477, 486-87 (1994); Newmy v. Johnson, 758 F.3d 1008 (8th Cir. 2014).
        Webster's complaint will be dismissed without prejudice for
failure to state a claim. This dismissal counts as a "strike" for purposes
of 28 U.S.C. § 1915(g). An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§   1915(a)(3).
So Ordered.




              D.P. Marshall Jr.
              United States District Judge
